The plaintiff appealed.
The transcript of the record before us certified to be "full and accurate," contains only the judgment rendered in the superior court, reciting that the case comes up on appeal from a justice's court, the case embodying the exceptions signed by the respective counsel, and the appeal undertaking.
There is no process, nor waiver, nor pleading by which we can see that the cause was properly constituted in the superior court, nor, except from the case, what was the subject of contention.
We cannot assume jurisdiction upon such a record, and must, according to the rules for such imperfections, remand the cause. Weil v. Everitt,83 N.C. 685.